DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Receipt of the preliminary amendment filed 11/23/2021 is acknowledged. This amendment amended the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCafferty et al. (US 6,273,188).
With respect to claim 1, McCafferty et al. discloses a trailer assembly (10) for carrying coiled tubing (C), the trailer assembly (10) comprising: a first main beam assembly (10A, 10B, 10C; right side) extending from a forward end (fig. 1) of the trailer assembly to a rear end (fig. 1) of the trailer assembly (10), wherein the first main beam assembly comprises: a forward portion (10A) that extends from the forward end (fig. 1) of the trailer assembly (10); a rear portion (10B) that extends to the rear end (fig. 1) of the trailer assembly (10); and a middle portion (10C) connected between the forward portion (10A) and the rear portion (10B) and configured to transfer load to the forward portion (10A) and the rear portion (10B), wherein the middle portion (10C) comprises: an upper beam section (20); and a lower beam section (12) vertically separated from the upper beam section (20), wherein the upper beam section (20) is configured to share a load resultant from a bending force experienced by the lower beam section (12).  (Figs. 1-6, cols. 2-4.)  In addition, regarding the limitation of “the upper beam section is configured to share a load resultant from a bending force experienced by the lower beam section” is functional language. “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  McCafferty et al. discloses the structural limitation of the claim.
With respect to claim 3, McCafferty et al. discloses a second main beam assembly (10A, 10B, 10C; left side; fig. 2) extending from the forward end of the trailer assembly (10) to the rear end (fig. 1) of the trailer assembly (10), wherein the second main beam assembly (10A, 10B, 10C; left side; fig. 2) runs parallel to the first main beam assembly (10A, 10B, 10C; right side).  (Figs. 1-6, cols. 2-4.)  
With respect to claim 4, McCafferty et al. discloses the second main beam assembly (10A, 10B, 10C; left side; fig. 2) comprises: a forward portion (10A) that extends from the forward end of the trailer assembly (10); a rear portion (10B) that extends to the rear end of the trailer assembly; and a middle portion (10C) connected between the forward portion (10A) and the rear portion (10B), wherein the middle portion (10C) comprises: an upper beam section (20); and a lower beam section (12) vertically separated from the upper beam section (20), wherein the upper beam section (20) is configured to share a load resultant from a bending force experienced by the lower beam section (12).  (Figs. 1-6, cols. 2-4.)  In addition, regarding the limitation of “the upper beam section is configured to share a load resultant from a bending force experienced by the lower beam section” is functional language. “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  McCafferty et al. discloses the structural limitation of the claim.
With respect to claim 5, McCafferty et al. discloses a tie rod (19A) extending from the middle portion of the first beam assembly (10A, 10B, 10C; right side) to the middle portion of the second beam assembly (10A, 10B, 10C; left side).  (Figs. 1-6, cols. 2-4.)  
With respect to claim 11, McCafferty et al. discloses a coiled tubing unit (fig. 1) comprising: a trailer (10) that comprises: a first main beam assembly (10A, 10B, 10C; right side) extending from a forward end (fig. 1) of the trailer (10) to a rear end (fig. 1) of the trailer (10), wherein the first main beam assembly (10A, 10B, 10C; right side) comprises: a forward portion (10A) adjacent the forward end (fig. 1) of the trailer; a rear portion (10B) adjacent the rear end (fig. 1) of the trailer; and a middle portion (10C) connected between the forward portion (10A) and the rear portion (10B), wherein the middle portion (10C) comprises: an upper beam section (20); and a lower beam section (12) vertically separated from the upper beam section (20), wherein the upper beam section (20) is configured to share a load resultant from a bending force experienced by the lower beam section (12); and a reel (22) configured to carry coiled tubing (C), the reel (22) positioned adjacent the middle portion (10C) of the first main beam assembly (10A, 10B, 10C; right side) of the trailer.  (Figs. 1-6, cols. 2-4.)  
With respect to claim 13, McCafferty et al. discloses a second main beam assembly (10A, 10B, 10C; left side; fig. 2) extending from the forward end of the trailer assembly (10) to the rear end (fig. 1) of the trailer (10), wherein the second main beam assembly (10A, 10B, 10C; left side; fig. 2) runs parallel to the first main beam assembly (10A, 10B, 10C; right side).  (Figs. 1-6, cols. 2-4.)  
With respect to claim 14, McCafferty et al. discloses the second main beam assembly (10A, 10B, 10C; left side; fig. 2) comprises: a forward portion (10A) that extends from the forward end of the trailer assembly (10); a rear portion (10B) that extends to the rear end of the trailer assembly; and a middle portion (10C) connected between the forward portion (10A) and the rear portion (10B), wherein the middle portion (10C) comprises: an upper beam section (20); and a lower beam section (12) vertically separated from the upper beam section (20), wherein the upper beam section (20) is configured to share a load resultant from a bending force experienced by the lower beam section (12).  (Figs. 1-6, cols. 2-4.)  In addition, regarding the limitation of “the upper beam section is configured to share a load resultant from a bending force experienced by the lower beam section” is functional language. “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  McCafferty et al. discloses the structural limitation of the claim.
With respect to claim 15, McCafferty et al. discloses a tie rod (19A) extending from the middle portion of the first beam assembly (10A, 10B, 10C; right side) to the middle portion of the second beam assembly (10A, 10B, 10C; left side).  (Figs. 1-6, cols. 2-4.)  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCafferty et al. in view of Desai (US 6,634,436).
With respect to claims 2 and 12, McCafferty et al. is silent regarding the middle portion further comprises first and second vertical beam sections rigidly connected to the lower beam section, and wherein the upper beam section is configured to share the load resultant from the bending force experienced by the lower beam section through the first and second vertical beam sections.  Desai teaches of the middle portion further comprises first and second vertical beam sections (12m) rigidly connected to the lower beam section (12m) (fig. 1), and wherein the upper beam section (11m) is configured to share the load resultant from the bending force experienced by the lower beam section (12m) through the first and second vertical beam sections (12m).  (Figs. 1-10, cols. 6-8.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Desai into the invention of McCafferty et al. in order to provide efficient support for a load.  (Col. 6, lines 19-50.)  In addition, regarding the limitation of “the upper beam section is configured to share the load resultant from the bending force experienced by the lower beam section through the first and second vertical beam sections” is functional language. “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  McCafferty et al. discloses the structural limitation of the claim.
Claims 6-9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCafferty et al. in view of Smith, Jr. et al. (US 10,272,950).
With respect to claims 6 and 16, McCafferty et al. is silent regarding a plurality of suspension beams connected between the first and the second main beam assemblies; and a plurality of axles operatively connected to the plurality of suspension beams.  Smith, Jr. et al. teaches of a plurality of suspension beams (14) connected between the first (34) and the second (36) main beam assemblies; and a plurality of axles (20, 22) operatively connected (col. 2, lines 13-20) to the plurality of suspension beams (14).  (Figs. 1-14, cols. 2-5.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Smith, Jr. et al. into the invention of McCafferty et al. in order to support the axle and subframe components. (Col. 2, lines 13-20.)
With respect to claim 7, McCafferty et al., as modified, discloses a reel (22) configured to carry coiled tubing (C), the reel (22) positioned between the middle portion (10C) of the first main beam assembly (10A, 10B, 10C; right side) and the middle portion (10C) of the second main beam assembly (10A, 10B, 10C; left side).  (Figs. 1-6, cols. 2-4.)  
With respect to claims 8 and 18, McCafferty et al., as modified, discloses the plurality of axles (fig. 3) are positioned rearward (fig. 3) of the reel (22).  (Figs. 1-6, cols. 2-4.)  
With respect to claim 9, McCafferty et al., as modified, discloses an injector assembly (36) positioned between the reel (22) and the rear end (fig. 3) of the trailer assembly (10) and configured to deploy and retrieve the coiled tubing (C).  (Figs. 1-6, cols. 2-4.)  
Claims 10, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCafferty et al. and Smith, Jr. et al., as applied to claim 1, 3, 6-7, 9, 11, 13 and 16 above, and further in view of Kos et al. (US 2013/0341001).
With respect to claim 10, McCafferty et al., as modified, is silent regarding an operator cabin position between the reel and the front end of the trailer assembly and configured to provide controls for the injector assembly.  Kos et al. teaches of an operator cabin (16) position between the reel (46) and the front end (fig. 3) of the trailer assembly (12) and configured to provide controls for the injector assembly.  (Figs. 1-18, paragraphs 47-67.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Kos et al. into the invention of McCafferty et al. in order to operate the apparatus.  (Paragraph 50.)
With respect to claim 17, McCafferty et al., as modified, discloses a tractor (48; figs. 1, 3) configured to pull the trailer (10) but is silent regarding a trailer jeep.  (Figs. 1-6, cols. 2-4.)  Kos et al. teaches of a trailer jeep (fig. 1) connected between the tractor (52) and the trailer (fig. 1; paragraphs 20, 26-27, 49).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Kos et al. into the invention of McCafferty et al. in order to increase the capacity of the combined truck and trailer by distributing weight to the extra wheels.  (Paragraph 49.)
With respect to claim 19, McCafferty et al., as modified, discloses an injector assembly (36) positioned between the reel (22) and the rear end (fig. 3) of the trailer assembly (10) and configured to deploy and retrieve the coiled tubing (C).  (Figs. 1-6, cols. 2-4.)  
With respect to claim 20, McCafferty et al., as modified, is silent regarding an operator cabin position between the reel and the front end of the trailer assembly and configured to provide controls for the injector assembly.  Kos et al. teaches of an operator cabin (16) position between the reel (46) and the front end (fig. 3) of the trailer assembly (12) and configured to provide controls for the injector assembly.  (Figs. 1-18, paragraphs 47-67.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Kos et al. into the invention of McCafferty et al. in order to operate the apparatus.  (Paragraph 50.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614